Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Jan. 7, 20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents: 10,693,536 and 10,419,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 12, 13 and 16 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including information configuring an association between a downlink phase related reference signal and a downlink demodulation reference signal (DMRS); transmitting, to the terminal, downlink control information (DCI) associated with downlink transmission, the mapped on at least one resource element (RE) identified based on the information included in the RRC message and the DCI, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 5 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information configuring an association between a downlink phase related reference signal and a downlink demodulation reference signal (DMRS); receiving, from the base station, downlink control information (DCI) associated with downlink transmission, the DCI including information indicating at least one downlink (DMRS) antenna port; identifying a downlink phase related reference signal antenna port based on the DCI, the downlink phase related reference signal antenna port being associated with one of the at least one downlink DMRS antenna port indicated by the DCI; and receiving, from the base station, the downlink DMRS based on the at least one downlink DMRS antenna port and the downlink phase related reference signal based on the downlink phase related reference signal antenna port, wherein the downlink phase related reference signal is mapped on at least one resource element (RE) identified based on the information included in the RRC message and the  with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: transmit, to a terminal, a radio resource control (RRC) message including information configuring an association between a downlink phase 3Appl. No.: 16/905,184 Response dated: January 7, 2021 Reply to Office Action of: November 24, 2020related reference signal and a downlink demodulation reference signal (DMRS), transmit, to the terminal, downlink control information (DCI) associated with downlink transmission, the DCI including information indicating at least one downlink (DMRS) antenna port, identify a downlink phase related reference signal antenna port based on the DCI, the downlink phase related reference signal antenna port being associated with one of the at least one downlink DMRS antenna port indicated by the DCI, and transmit, to the terminal, the downlink DMRS based on the at least one downlink DMRS antenna port and the downlink phase related reference signal based on the downlink phase related reference signal antenna port, wherein the downlink phase related reference signal is mapped on at least one resource element (RE) identified based on the information included in the RRC message and the DCI, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 13 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: receive, from a base station, a radio resource control (RRC) message including information configuring an association between a downlink phase related reference signal and a downlink demodulation reference signal (DMRS), 4Appl. No.: 16/905,184 Response dated: January 7, 2021Reply to Office Action of: November 24, 2020receive, from the base station, downlink control information (DCI) associated with downlink transmission, the DCI including information indicating at least one downlink (DMRS) antenna port, identify a downlink phase related reference signal antenna port based on the DCI, the downlink phase related reference signal antenna port being associated with one of the at least one downlink DMRS antenna port indicated by the DCI, and receive, from the base station, the downlink DMRS based on the at least one downlink DMRS antenna port and the downlink phase related reference signal based on the downlink phase related reference signal antenna port, wherein the downlink phase related reference signal is mapped on at least one resource element (RE) identified based on the information included in the RRC message and the DCI, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642